Citation Nr: 1813280	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-33 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to include as secondary to service connected PTSD.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for a vision disorder.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Decatur, Georgia, respectively.  Jurisdiction is proper in Atlanta, Georgia.

The Board observes that the Veteran requested a hearing before a Veterans Law Judge in connection with his appeal.  He was informed in a October 2017 letter that his requested hearing had been scheduled for December 2017; however, he failed to report for such hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2017).

The issues of entitlement to service connection for a sleep disorder, to include as due to PTSD, and hypertension, to include as due to PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  There is no competent evidence showing that the Veteran has ever been diagnosed with a right knee disorder.

2.  There is no competent evidence showing that the Veteran has ever been diagnosed with a left knee disorder.

3.  There is no competent evidence showing that the Veteran has ever been diagnosed with a stomach disorder.

4.  The Veteran's myopia and presbyopia are not diseases or injuries within the meaning of applicable legislation relating to service connection; and there has been no superimposed disease or injury related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303 (2017).

2. The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303 (2017).

3. The criteria for service connection for a stomach disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.102, 3.303 (2017).

4.  The criteria for service connection for a vision disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that VA examinations were not provided to the Veteran regarding his claims for service connection decided herein.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the standards of McLendon are not met as to the issues of the Veteran's right or left knee, his stomach, or his vision as the evidence of records fails to indicate that the Veteran has any disabilities or disorders of his knees, stomach, or vision. 

The Board also notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.





Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Factual Background

In March 1998, the Veteran's enlistment report of medical history did not indicate he had any problems with his knees or stomach.  He reported he had vision in both eyes, but that he wore glasses.  

In December 1988, the Veteran presented to sick call with chest pains and an upset stomach, reported stomach pain for the past two weeks.  

In September 1988, an STR showed the Veteran's vision unaided to be 23/30 in both eyes.  

In August 1989, the Veteran reported with injury to his right eye after an altercation the week prior.  Upon examination, the veteran was in no apparent distress.  Swelling and bruising was noted at the right eye.  There was no drainage noted.  His pupils were equal and reactive, but his right pupil was noted for slow reaction.  He had joint tenderness upon palpitation of upper nasal septum, but no tenderness to palpation of the zygomatic arch and no tenderness to palpitation of the maxilla and mandible were noted.  His sinus were clear and uncongested.  His visual acuity in his right eye was noted to be 20/25 and in his left was noted to be 20/20.  

In follow-up in September 1989, the Veteran was found to have diplopia in the down gaze of his right eye.  He had sub compartmental hemorrhage midline to lateral to the pupil, with jerky pursuit, poor saccadic eye movement, and full range of motion.  Upon a dilated fundus examination no abnormalities were found.  
In August 1992, the Veteran presented to the sick call with complaints of nausea, vomiting, and diarrhea for the past day.  He was prescribed medication and advised to return if his symptoms worsened.  A CT scan showed a right orbital prolapse of orbital fat and inferior rectus through deficit.  The impression was the rectus did not appear to be trapped or impinged by fracture fragments, but did appear to sag into deficit.  It was noted to be a probable medial overall fracture.  

In October 1989, the Veteran reported to sick call with an elevated temperature and vomiting.  His pupils were noted to have a full range of motion.  He was treated and released.

In October 1989, it was noted the Veteran was recommended for surgery to reinforce the eye floor.  The patient was noted to not be enthusiastic about surgery and was concerned about a scar.  It was noted the Veteran decided to wait until he had problems to have the surgery.  He was advised that future surgeries could be difficult.  

In October 1990, the Veteran reported for follow-up of vomiting.  Upon examination, his abdomen was found to have no masses, bulges, or rebound.  He had mild tenderness to mid-epigastric region.  He was found to have a resolving viral infection.  He returned for follow-up and his abdomen was found to have hyperactive bowel sounds.  It was noted to be soft, with no masses and no guarding.  Mild tenderness to palpitation of the epigastric region was noted.  There was no rebound tenderness.  

In October 1990, the Veteran again reported to sick call with diarrhea and vomiting for the past 18 hours.  Upon examination, his abdomen had increased bowel sounds and tenderness.  He was prescribed medication and released.  

In September 1992, a separation examination indicated the Veteran had a history of status post- fracture to his eye.  No surgery was done and the Veteran reported double vision.  No issues regarding his knees or stomach were reported or found.  

In September 2015, a VA medical center (VAMC) ophthalmology note indicated the Veteran had a past history positive for a right orbital fracture due to blunt trauma.  His right eye had 20/70 +1 uncorrected vision and his left eye had 20/80 uncorrected vision.  After his was provided an corrective prescription, his vision in both eyes was 20/20.  His external eye examination was normal and his anterior segment examination was normal, with his iris, cornea and lens all found normal and clear.  His dilated fundus examination found his eye to be normal.  He was diagnosed with bilateral myopia and presbyopia.  He was prescribed glasses.  His history of orbital fracture to the right eye was found to have resolved with no diplopia and no entrapment of his extraocular muscles.

Knees and Stomach

In regards to the Veteran's claims for service connection for a disorder of his right and left knees and his stomach, based on the foregoing, the Board finds that the preponderance of the evidence weighs against a finding of a diagnosis of disorders of either of the Veteran's knees or of his stomach.

There is no evidence of record which establishes that the Veteran is suffering from a disorder of either his right or left knee.  The Board notes that the Veteran did not seek or receive treatment for either knee while in-service and that his 1992 separation physical did not report any concerns or findings regarding either knee.  Additionally there is no evidence of record which establishes that the Veteran was treated for any disorder or symptomology regarding either his right or left knee after service.  Though there are post-service treatment records in evidence, none of these records document that the Veteran has diagnosed disorders of either the right or left knee or has treated for any symptomology associated with his right or left knee.  Finally, in September 2009 the Veteran was asked to provide any information regarding any treatment he had received regarding his right or left knee.  No information regarding his right or left knee was identified or provided by the Veteran.  Thus, the claims for service connection for right or left knee disorders must be denied.

Also, there is no evidence that the Veteran has been diagnosed with or is suffering from a stomach disorder.  Though the Veteran's STRs do document issues of stomach upset, none of those records indicate that the Veteran was diagnosed with or treated for a stomach disorder.  Indeed, his September 1992 separation medical examination did not find any disorder of his stomach.  Additionally, though there are post-service treatment records in evidence, none of these records document that the Veteran has a diagnosed stomach disorder.  Finally, in September 2009 the Veteran was asked to provide any information regarding any treatment he had received regarding his right or left knee.  No information regarding his stomach or any medical treatment regarding his stomach was identified or provided by the Veteran.  Thus, without a current disability, the claim for service connection for a stomach disorder must be denied.

The preponderance of the medical evidence of record, then, establishes that the Veteran does not have disorders of either his right or left knee or any stomach disorder.  Significantly, no right or left knee disorder or stomach disorder has been diagnosed during the appeal period or proximate thereto. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board has considered the Veteran's lay statements and does not dispute any symptomology he may experience regarding his knees or his stomach.  Although the Veteran is competent to describe observable symptoms of pain, including upper stomach pain and knee discomfort, he is not competent to opine as to the etiology of the his symptomology, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his lay opinion that he has disorders of the right or left knee or stomach does not constitute competent medical evidence and lacks probative value. 

The claims for service connection for a right knee, left knee, and stomach disorder, therefore, must be denied because the first essential element for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

Vision

The Board acknowledges that the Veteran had injury to and treatment for his right eye while in-service.  The Board notes, however, that although the Veteran had complaints of blurred vision while in-service, there are no indications in the evidence of record that these complaints persisted after service.  Furthermore, the medical evidence of record established that the Veteran was diagnosed with myopia and presbyopia, as evidence by the September 2015 VAMC optometry treatment, and did not have complaints or findings of blurred vision.  Myopia and presbyopia are defined as a refractive errors of the eye.  Dorland's Illustrated Medical Dictionary 1225 (32d ed. 2012).  Refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, see also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711  ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

As such, service connection cannot be granted for either myopia or presbyopia as a matter of law.  There is no competent medical evidence of record indicating that there is a superimposed disability on top of the Veteran's diagnosed myopia and presbyopia that affected or blurred his vision, with the September 2015 optometrist stating that the Veteran's vision was corrected to 20/20 with corrective lenses and that no abnormalities were found on examination of his eyes.  Blurred vision was specifically found to have resolved.  Therefore, an opinion as to the issue of a superimposed disability is not warranted.

The Board has considered the Veteran's lay statements and does not dispute any symptomology he may experience regarding his vision.  Although the Veteran is competent to describe observable symptoms of his vision issues, he is not competent to opine as to the etiology of the his symptomology, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Board notes that in the September 2015 optometry VAMC treatment note, the Veteran did not complain of any eye disorders or blurred vision.  As such, his lay opinion that he has a disorders of his eye or vision does not constitute competent medical evidence and lacks probative value. 

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim for service connection for a vision disorder is denied.  


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a stomach disorder is denied.

Entitlement to service connection for a vision disorder, to include myopia and presbyopia, is denied. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran seeks service connection for a sleep disorder and hypertension.  In an August 2009 VAMC record, the Veteran reported significant sleep disturbance for which he took medication.  He reported that without his medication he could not sleep.  Furthermore, in a June 2013 informal conference with a Decision Review Officer (DRO), the Veteran, through his representative, claimed that his sleep disorder were due to his PTSD.  Additionally, in a September 2013 VA examination regarding PTSD, the Veteran was found to have significant sleep disturbance.  However, the examiner did not indicate if the Veteran's sleep disturbance was a separate disorder or a symptom of the Veteran's PTSD.  

In regards to his hypertension, the Board notes that the Veteran has been diagnosed with hypertension and is currently treating for hypertension.  In his June 2013 informal DRO conference the Veteran, through his representative, indicated that his hypertension was as due to his service-connected PTSD.  The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his hypertension.  

As stated above, and after review of the claims file, the Board finds that there is sufficient evidence to warrant VA examinations for the Veteran's claim for service connection for a sleep disorder and for hypertension, to include as due to his service-connected PTSD.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is warranted in order to schedule the Veteran for an appropriate VA examination in accordance with McClendon.

In regards to his claim for TDIU, the Board notes that the Veteran is service connected for PTSD with an 100 percent evaluation as of the July 31, 2009, grant of service connection.  A 100 percent schedular rating is a higher benefit than a TDIU. Thus, when a 100 percent rating has been granted a TDIU claim is often moot. However, this is not universally true as set forth by the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, the Court reiterated that the Secretary is required to maximize benefits.  Id. at 294.  The Court held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular rating to remain in effect.  The Board finds, then, that the Veteran's claim for TDIU is inextricably intertwined with his claim on appeal for a service-connection for a sleep disorder and hypertension.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed sleep disorder.  The claims file, including a copy of this Remand, must be made available to the examiner for review.  All necessary tests and studies should be accomplished, and the Veteran's assertions should be reported in detail.  The examination report must include a complete rationale for all opinions expressed.

The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed sleep disorder:

a.  Is related to his military service, or 

b.  Is caused or aggravated (worsened beyond its natural progression) by his service-connected PTSD?

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his hypertension.  The claims file, including a copy of this Remand, must be made available to the examiner for review.  All necessary tests and studies should be accomplished, and the Veteran's assertions should be reported in detail.  The examination report must include a complete rationale for all opinions expressed. 

The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension:

a.  Is related to his military service; or

b.  Is caused or aggravated (worsened beyond its natural progression) by his service-connected PTSD?

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that an opinion cannot be provided without resorting to speculation, he/she should explain the inability to provide an opinion.

3.  After ensuring compliance with the development requested, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


